


110 HR 6466 IH: To apply an alternative payment amount under the Medicare

U.S. House of Representatives
2008-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6466
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2008
			Mr. Cazayoux (for
			 himself, Mr. Melancon,
			 Mr. Alexander, and
			 Mr. Jefferson) introduced the
			 following bill; which was referred to the Committee on Ways and Means, and in
			 addition to the Committee on Energy and
			 Commerce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To apply an alternative payment amount under the Medicare
		  Program for certain graduate medical education programs established to train
		  residents displaced by natural disasters.
	
	
		1.Alternative payment amounts
			 for graduate medical education programs established to train residents
			 displaced by natural disasters
			(a)In
			 generalNotwithstanding any
			 other provision of law, in applying section 1886(h) of the Social Security Act
			 (42 U.S.C. 1395ww(h)(2)), and any regulations implementing such section, with
			 respect to an eligible hospital for a cost reporting period beginning on or
			 after July 1, 2005, the Secretary of Health and Human Services shall provide
			 for payments for direct graduate education costs in accordance with subsection
			 (c) for such hospital and cost reporting period.
			(b)Eligible
			 hospital definedIn this section, the term eligible
			 hospital means a hospital that—
				(1)did not have a graduate medical education
			 program under section 1886(h) of the Social Security Act (42 U.S.C. 1395ww(h))
			 before the date of a presidential declaration of major disaster issued under
			 section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance
			 Act;
				(2)established such a
			 program to educate residents displaced from a graduate medical education
			 program impacted by such disaster; and
				(3)is located in a
			 wage area that is in, or immediately adjacent to, an area for which such
			 disaster was declared.
				(c)Payment to
			 eligible hospitalsThe payment amount for an eligible hospital
			 for a cost reporting period in which the hospital operates a graduate medical
			 education program referred to in subsection (b)(2) shall be—
				(1)for the first such
			 cost reporting period, the reasonable costs (as determined based on rules
			 applied in determining reasonable costs under section 1886(h)(2)(A) of the
			 Social Security Act) incurred by the hospital for such program;
				(2)for the second
			 such cost reporting period, computed based on an alternative FTE resident
			 amount calculated as described in section 1886(h)(2)(A) of the Social Security
			 Act (42 U.S.C. 1395ww(h)(2)(A)), but using the reasonable costs incurred by the
			 hospital for such program during such second cost reporting period and the
			 number of FTE residents (as described in section 1886(h)(3)(B)(ii) of the
			 Social Security Act (42 U.S.C. 1395ww(h)(3)(B)(ii))) in the program for such
			 second cost reporting period; and
				(3)for the third such
			 cost reporting period and each subsequent cost reporting period, computed based
			 on the alternative FTE resident amount under this section for the previous cost
			 reporting period, updated and adjusted as described in section 1886(h)(2)(D) of
			 the Social Security Act (42 U.S.C. 1395ww(h)(2)(D)).
				
